Citation Nr: 1633840	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  09-46 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to payment of VA educational assistance benefits under Chapter 1606, Title 10, United States Code (Montgomery GI Bill-Selected Reserve (MGIB-SR) Educational Assistance Program).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher
INTRODUCTION

The Veteran served in the Air Force Reserves, to include a period of active duty service from August 1987 to November 1992.  This case is before the Board of Veterans' Appeals (Board) on appeal from a determination by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).   

In May 2013, the Veteran testified at a central office Board hearing before the undersigned.  A transcript of that hearing is of record.

This issue was before the Board in November 2013 when it was remanded for additional development.  

In addition to the paper claims file, there are Virtual VA (VVA) and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.  The VBMS file contains a March 2016 Informal Hearing Presentation and a July 2016 pension claim.  The VVA file contains documents that are duplicative of the evidence in the paper claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on her part is required.


REMAND

The Veteran seeks educational assistance under the provisions of the MGIB-SR (Chapter 1606, Title 10, United States Code).  The MGIB-SR is an educational assistance program for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  The Reserve components decide who is eligible for the program.  Chapter 1606 assists eligible persons to further their education after high school.  It provides educational assistance for people enrolled in approved programs of education or training and is the first such program that does not require service in the active Armed Forces in order to qualify.  VA makes the payments for the program.  38 C.F.R. §§ 21.7520, 21.7540 (2015).

Under 10 U.S.C. § 16132, a person who, after June 30, 1985, (A) enlists, reenlists, or extends an enlistment as a Reserve for service in the Selected Reserve for a period of not less than six years; or (B) is appointed as, or is serving as, a reserve officer and agrees to serve in the Selected Reserve for a period of not less than six years in addition to any other period of obligated service in the Selected Reserve to which the person may be subject; and before applying for benefits under this section, has completed the requirements of a secondary school diploma (or an equivalency certificate); is entitled to educational assistance.  10 U.S.C.A. § 16132 (a) (West 2014).

The Veteran's DD 214 indicates that she had active service from August 1987 to November 1992; yet, the net active service for that period was noted to be only one year.  On her application for education benefits received in February 2008, the Veteran noted that she entered Reserve service in March 1985 and separated from Reserve service in September 1998.  A February 2008 Department of Defense (DOD) Chapter 1606 data record indicates last activity line of duty as February 22, 2000, the basic eligibility date as September 24, 1991, an effective date of July 1, 1994, the status as eligible, and the reason as involuntary separation from Air Force Reserve. 

A separate DOD record notes duty dates from July 12, 1985 to November 6, 1985 and from January 25, 1991 to August 10, 1991.  A March 2008 DOD Chapter 1606 data record notes the date of eligibility as September 24, 1991 and a delimiting date of September 24, 2001.  A disallowance code of 66 (beyond delimiting date) is also noted.  In April 2011, the Veteran applied for VA compensation benefits and noted active duty service from August 1987 to November 1992 and reserve service from 1985 to 2000.

The Veteran has also asserted that she had Reserve service from 1985 to 2000.  See April 2011 claim for compensation.  The Board remanded the issue of entitlement to MGIB-SR benefits in November 2013 to reconcile apparent inconsistencies in the Veteran's service personnel records.  In December 2013, the Department of Defense (DOD) once again stated that the Veteran entered the Air Force Reserve in March 1985 and was released from such service in September 1997.  In March 2014, DOD again stated that the Veteran's basic eligibility date for Chapter 1606 benefits was September 24, 1991, and on July 1, 1994, eligibility was retained due to involuntary separation.  DOD further reported that the last activity line of duty was February 22, 2000.  An email from a DOD representative noted that if further investigation were required, the National Personnel Records Center (NPRC) or the Defense Enrollment Eligibility Report System (DEERS) should be contacted.

Unfortunately, questions still remain as to the Veteran's service dates.  In this regard, the Board notes that under the applicable law, 10 U.S.C. § 16132 requires that a person who enlists, reenlists, or extends an enlistment as a Reserve for service in the Selected Reserve for a period of not less than six years after June 30, 1985.  Moreover, it is not clear if the Veteran had service after September 30, 1997.

Accordingly, the case is REMANDED for the following action:

1.  Contacting any and all sources necessary, confirm the appellant's active duty service and Reserve service, to include the specific periods of enlistment and reenlistment.  The AOJ must contact NPRC, DEERS, and the appellant's Reserve unit(s).  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and her representative.  

2.  After the appellant's service dates are confirmed and documented for the file, eligibility for Chapter 1606 education benefits should be requested from the Department of Defense.
 
3.  Then, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


